Exhibit 10.1

LOGO [g97879img1.jpg]

Standard Pacific Corp.

2007 Performance Share Award Agreement

This 2007 Performance Share Award Agreement (this “Agreement”) has been entered
into by and between Standard Pacific Corp. (the “Corporation”) and [Executive
Officer] (the “Executive”). All capitalized terms in this Agreement shall have
the meaning assigned to them in this Agreement or in the Standard Pacific Corp.
2005 Stock Incentive Plan (the “Plan”).

1. Award. On January 30, 2007, the Compensation Committee (the “Compensation
Committee”) of the Corporation’s Board of Directors (the “Board”) granted the
Executive a performance share award (the “Award”) under Section 8 of the Plan.
Pursuant to the terms of the Award, the Corporation shall issue the Executive
shares of common stock of the Corporation (the “Common Stock”) based on the
criteria established by the Compensation Committee that are described in
Section 3 below. The target number of shares of Common Stock to be issued
pursuant to the Award is ________ shares (the “Target Shares”).

2. Shares Issued Pursuant to the Award.

(a) Definitions.

(i) “Inventory” means the sum of the Corporation’s total inventory balance plus
total joint venture investments, as reflected on the Corporation’s consolidated
balance sheet at December 31, 2007, but excluding inventory not owned and the
impact of inventory and joint venture impairments;

(ii) “Net New Orders” means customer orders for new homes constructed by the
Corporation and its consolidated subsidiaries that occur during calendar 2007
less customer home order cancellations that occur during calendar 2007,
calculated in accordance with the procedures for home sale order and
cancellation reporting set forth in Sections 4.4 and 4.5 of the Corporation’s
Internal Control Manual, excluding joint venture sales and cancellations; and

(iii) “EBITDA” has the meaning ascribed to it in that certain Revolving Credit
Facility, dated as of August 31, 2005, by and among the Corporation, Bank of
America, N.A., and the several lenders thereto (as such agreement has been or
may be amended to the date hereof), calculated for the year ended December 31,
2007.



--------------------------------------------------------------------------------

(b) Award Criteria. The number of shares of Common Stock that shall be issued
pursuant to the Award (the “Performance Shares”) shall be determined based on
the following criteria:

(i) 40% of the Target Shares based on Inventory equaling or being less than
$_______ (the “Inventory Award”); provided, that, for each 1% that actual
Inventory exceeds $            , the Performance Shares to be issued in
connection with the Inventory Award will be reduced by 1%; provided, further,
that if actual Inventory exceeds $            , no Performance Shares will be
issued in connection with the Inventory Award;

(ii) 30% of the Target Shares based on Net New Orders equaling or exceeding
_____ (the “Net New Orders Award”); provided, that, for each 1% that actual Net
New Orders falls short of _______, the Performance Shares to be issued in
connection with the Net New Orders Award will be reduced by 1%; provided,
further, that if actual Net New Orders are less than _____, no Performance
Shares will be issued in connection with the Net New Orders Award; and

(iii) 30% of the Target Shares based on EBITDA equaling or exceeding $_____
million (the “EBITDA Award”); provided, that, for each 1% that actual EBITDA
falls short of $_____ million, the Performance Shares to be issued in connection
with the EBITDA Award will be reduced by 1%; provided, further, that if actual
EBITDA is less than $____ million, no Performance Shares will be issued in
connection with the EBITDA Award.

(c) Committee Discretion to Reduce Award. Notwithstanding the foregoing, except
in the case of a Change of Control occurring prior to the Determination Date,
the Compensation Committee has the authority to reduce the number of Performance
Shares issued pursuant to this Award by up to 25% of the Target Shares based
upon the Compensation Committee’s subjective evaluation of the effectiveness of
the Corporation’s management during the 2007 fiscal year. Any adjustment must be
made within ten business days of the Determination Date.

(d) Determination Date. Actual Inventory, Net New Orders and EBITDA shall be
calculated promptly after the Audit Committee of the Board approves the
Company’s financial statements for the 2007 fiscal year (the “Determination
Date”).

(e) Change in Control. In the event a Change of Control occurs after
February 16, 2006 but prior to the Determination Date, the Executive shall
immediately be issued that number of Performance Shares equal to the number of
Target Shares. Notwithstanding anything contained in Section 2(c), these Shares
will be fully vested upon issuance.

(f) Issuance of Shares. The number of shares of Common Stock issued pursuant to
the Award following all determinations and adjustments, if any, shall be
referred to as the “Shares.” The Shares shall automatically be issued on the
eleventh business day following the Determination Date (the “Issue Date”) and
shall be held in escrow in accordance with the provisions of Section 5;
provided, however, that no Shares will be issued if Executive has not been
continuously employed by the Corporation from the date of the Award to the Issue
Date.

 

2



--------------------------------------------------------------------------------

3. Vesting of Shares. One third of the Shares shall be vested immediately upon
issuance. Upon each of the next two anniversaries of the Issue Date, one third
of the Shares shall vest provided that the Executive has been continuously
employed by the Corporation since the Issue Date. Shares that do not vest shall
automatically be cancelled. Notwithstanding anything contained in this Agreement
to the contrary, in the event a Change of Control occurs following the
Determination Date but prior to the Issue Date, the Shares shall immediately be
issued to the Executive and in the event a Change of Control occurs following
the Determination Date, the Shares shall immediately vest in full.

4. Restrictions on Resale. Except as contemplated by Section 6, the Executive
may not transfer the Shares until the earlier of (a) January 30, 2010 or (b) the
date the Executive’s employment with the Corporation terminates for any reason
or no reason. The Corporation may impose the following restrictions, conditions
and limitations to the timing and manner of any resales by the Executive or
other subsequent transfers by the Executive of any Shares: (i) restrictions
under an insider trading policy, (ii) restrictions designed to delay and/or
coordinate the timing and manner of sales by the Executive and other security
holders and (iii) restrictions as to the use of a specified brokerage firm for
such resales or other transfers. The Executive hereby acknowledges that, to the
extent he or she is an “affiliate” of the Corporation (as that term is defined
in Rule 144 promulgated under the Securities Act of 1933, as amended) or to the
extent that the Shares have not been registered under the Securities Act of
1933, as amended, or applicable state securities laws, the Shares are subject
to, and the certificates representing the Shares shall be legended to reflect,
certain trading restrictions under applicable securities laws (including
particularly the Securities and Exchange Commission’s Rule 144), and the
Executive hereby agrees to comply with all such restrictions and to execute such
documents or take such other actions as the Corporation may require in
connection with such restrictions including, without limitation, obtaining a
legal opinion, in a form satisfactory to the Corporation, that such Shares will
not be transferred other than in compliance with all applicable securities laws
and regulations.

5. Escrow of the Shares.

(a) Shares Held by Corporation. Except as contemplated by Section 6, following
the issuance of the Shares as contemplated by Section 2(c), the Shares will be
held by the Corporation or its agent pending release following expiration of the
restrictions on resale set forth in Section 4. The Corporation may cancel all or
any portion of the Shares without further action by Executive if the Shares are
forfeited or otherwise required to be transferred back to the Corporation
pursuant to the terms of this Agreement.

(b) Release of Shares from Escrow. The Corporation will release the Shares to
Executive when such Shares become free of the restrictions on resale set forth
in Section 4; provided, that, Executive has paid to the Corporation an amount
sufficient (or the Corporation has repurchased a sufficient number of Shares) to
satisfy any taxes or other amounts required by any governmental entity to be
withheld and paid over to such governmental entity for Executive’s account.

 

3



--------------------------------------------------------------------------------

6. Tax Elections and Withholding.

(a) Acknowledgment. Executive acknowledges that he or she (i) has received tax
advice from Executive’s own advisors and has not received, and is not relying
upon, any tax representations or advice from the Corporation or any
representative of the Corporation, and (ii) is obligated to satisfy in full any
and all taxes and tax withholding requirements as may be applicable to the
issuance of the Shares, if Executive makes an election pursuant to Section 83(b)
of the Internal Revenue Code (in which case a Section 83(b) IRS tax election
form must be delivered to the IRS and the Company within 30 days of the Issue
Date), or the vesting of the Shares, if such an election is not made, regardless
of any action the Corporation takes with respect to any tax withholding
obligations that arise in connection with the Shares. The Corporation does not
make any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Shares or the
subsequent sale of Shares issuable pursuant to the Award. The Corporation does
not commit and is under no obligation to structure the Award to limit the
Executive’s tax liability.

(b) Payment of Withholding Taxes. At the time of any event in connection with
the Performance Shares (e.g., vesting) that the Corporation determines may
result in any Tax Withholding Obligation (as defined below), Executive shall be
deemed to have instructed and authorized the Corporation to repurchase the whole
number of Performance Shares (rounded up in the case of fractional shares) as
the Corporation determines to be sufficient to satisfy the Tax Withholding
Obligation. The number of Shares that will be repurchased by the Corporation to
satisfy any Tax Withholding Obligation will be determined based upon the closing
price of the Corporation’s common stock on the day the Tax Withholding
Obligation arises (or if not a trading day on which the exchange listing the
Corporation’s common stock is open, the immediately succeeding trading day). To
the extent the value of the Shares repurchased exceeds Executive’s Tax
Withholding Obligation (due to rounding up), the Corporation shall pay such
excess cash to Executive through payroll or otherwise as soon as practicable.
Notwithstanding the foregoing, if the Company at any time determines that it is
undesirable for the Company to repurchase the Performance Shares, the Company
may elect not to repurchase the Performance Share and in lieu thereof shall
permit Executive to sell on the open market, consistent with the other
provisions of this Agreement, the number of shares that would otherwise have
been repurchased by the Company pursuant to this Section 6(b).

(c) Definition of Tax Withholding Obligation. For purposes hereof “Tax
Withholding Obligation” means the amount the Company is required to withhold and
pay over to a governmental entity for the account of Executive with respect to
any domestic or foreign tax withholding obligation (whether national, federal,
state or local, including any social security tax obligation), except that, for
purposes of federal and state income tax, the withholding obligation shall be
deemed to be the highest federal and state marginal tax rate irrespective of the
actual withholding obligation.

7. Deferred Compensation Election. Pursuant to the terms of the Corporation’s
2005 Deferred Compensation Plan (“Deferral Plan”), Executive may elect to defer
receipt of all or any portion of the Shares (in accordance with the procedures
and timeline established by the Company for electing deferral under the Deferral
Plan); provided, that, Executive’s initial deferral under the Deferral Plan with
respect to the Shares must be for a

 

4



--------------------------------------------------------------------------------

period of at least two (2) years from the Issue Date. When Executive becomes
eligible to receive the deferred Shares pursuant to the terms of the Deferral
Plan, the Corporation shall issue the deferred Shares to the Executive in shares
of Common Stock and pay the amount of any credited dividends thereon to
Executive in cash. Executive acknowledges that if he or she elects to defer
receipt of the Shares as contemplated by this Section 7, he or she will not have
any rights as a stockholder of the Corporation but will be credited an amount
equal to the amount of any dividends that would have been paid had Executive
elected to receive the Shares.

8. Non-transferability. The Executive shall not transfer, assign, encumber or
otherwise dispose of the Award or any portion thereof.

9. Disputes. The Corporation’s goal is to quickly resolve any disputes that may
arise with its employees. Therefore, the Executive and the Corporation agree
that all disputes, disagreements, claims or controversies which relate in any
manner to this Agreement shall be resolved exclusively by final and binding
arbitration before a single arbitrator who is a retired judge in accordance with
the then existing Rules and Procedures of JAMS/Endispute (or, if JAMS/Endispute
does not offer arbitration services in the applicable jurisdiction, in
accordance with the then existing Rules and Regulations of the American
Arbitration Association). The parties shall pay their own costs of arbitration;
provided, however, that the Corporation shall pay the costs of arbitration if it
is required to do so to make this arbitration provision enforceable. Any request
for arbitration must be made within one-year of the date on which the dispute
first arose (unless a longer period of time is required by law), or any right to
bring a claim (in arbitration or otherwise) with respect to such dispute will be
deemed waived by both parties. The parties shall be entitled to conduct adequate
discovery and to obtain all remedies available to the parties as if the matter
had been tried in court. The arbitrator shall issue a written decision which
provides the findings and conclusions on which the award is based. The decision
of the arbitrator shall be final and binding on all parties, and may be entered
as a judgment by any party with any federal or state court of competent
jurisdiction.

10. Plan and Other Agreements. The provisions of the Plan are incorporated into
this Agreement by this reference. In the event of a conflict between the terms
and conditions of this Agreement and the Plan, the Plan controls. Certain
capitalized terms not otherwise defined herein are defined in the Plan. This
Agreement and the Plan constitute the entire understanding between the Executive
and the Corporation regarding the Award. Any prior agreements, commitments or
negotiations concerning the Award are superseded.

11. Stockholder Rights. The Executive (individually or as a member of a group)
shall not have any right, title, interest, or privilege in or to any shares of
Common Stock allocated or reserved for the purpose of the Plan or subject to
this Agreement except as to any Shares issued to Executive pursuant to the
Award. Except as set forth herein, following the issuance of any Shares to
Executive (but excluding any shares deferred pursuant to Section 7 above) and
during the period prior to vesting and the lapse of the restrictions on resale
of the Shares, Executive will have all of the rights of a stockholder of the
Corporation, including, without limitation, the right to vote and to receive all
dividends or other distributions with respect to the Shares.

 

5



--------------------------------------------------------------------------------

12. Not a Contract for Employment. Nothing in the Plan, in this Agreement or any
other instrument executed pursuant to the Plan shall (a) confer upon the
Executive any right to continue in the employ of the Corporation or any of its
subsidiaries, (b) affect the right of the Corporation and each of its
subsidiaries to terminate the employment of the Executive, with or without
cause, or (c) confer upon the Executive and right to participate in any employee
welfare or benefit plan or other program of the Corporation or any of its
subsidiaries other than the Award under the Plan. The Executive hereby
acknowledges and agrees that the Corporation and each of its subsidiaries may
terminate the employment of the Executive at any time and for any reason, or for
no reason, unless the Executive and the Corporation or such subsidiary are
parties to a written employment agreement that expressly provides otherwise.

13. Notices. All notices, requests, demands and other communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
if personally delivered, telexed or telecopied to, or, if mailed, when received
by, the other party at the following addresses (or at such other address as
shall be given in writing by either party to the other):

 

If to the Corporation to:   

Standard Pacific Corp.

15326 Alton Parkway

Irvine, California 92618

Attention: Secretary

Facsimile No.: (949) 789-1608

If to the Executive, to the address or fax number set forth below the
Executive’s signature on this Agreement.

14. Severability. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.

15. Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

16. Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement including, without limitation, delivery of such
duly executed certificates, instruments and documents in furtherance of the
transactions contemplated by this Agreement as such other party may reasonably
request.

17. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

6



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

STANDARD PACIFIC CORP. By:      Name:   Stephen J. Scarborough Title:  
Chairman & Chief Executive Officer Date:     

EXECUTIVE Signature:     

Name:      Date:     

Address: Standard Pacific Corp.

15326 Alton Parkway

Irvine, CA 92618

Facsimile No.: (949)789-1608

 

7